


110 HR 2335 IH: Federal Energy Price Protection Act of

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2335
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit price gouging in the sale of gasoline, diesel
		  fuel, crude oil, and home heating oil, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Energy Price Protection Act of
			 2007.
		2.Gasoline price
			 gouging prohibited
			(a)Unlawful
			 conduct
				(1)Unfair and
			 deceptive act or practiceIt shall be an unfair or deceptive act
			 or practice in violation of section 5 of the Federal Trade Commission Act for
			 any person to sell crude oil, gasoline, diesel fuel, home heating oil, or any
			 biofuel at a price that constitutes price gouging as defined by rule pursuant
			 to subsection (b).
				(2)DefinitionFor purposes of this subsection, the term
			 biofuel means any fuel containing any organic matter that is
			 available on a renewable or recurring basis, including agricultural crops and
			 trees, wood and wood wastes and residues, plants (including aquatic plants),
			 grasses, residues, fibers, and animal wastes, municipal wastes, and other waste
			 materials.
				(b)Price
			 gouging
				(1)In
			 generalNot later than 6
			 months after the date of the enactment of this Act, the Federal Trade
			 Commission shall promulgate, in accordance with section 553 of title 5, United
			 States Code, any rules necessary for the enforcement of this section.
				(2)ContentsSuch
			 rules—
					(A)shall define
			 price gouging, retail sale, and wholesale
			 sale for purposes of this Act; and
					(B)shall be
			 consistent with the requirements for declaring unfair acts or practices in
			 section 5(n) of the Federal Trade Commission Act (15 U.S.C. 45(n)).
					(c)Enforcement
				(1)In
			 generalExcept as provided in subsection (d), a violation of
			 subsection (a) shall be treated as a violation of a rule defining an unfair or
			 deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission
			 shall enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act.
				(2)Exclusive
			 enforcementNotwithstanding
			 any other provision of law, no person, State, or political subdivision of a
			 State, other than the Federal Trade Commission or the Attorney General of the
			 United States to the extent provided for in section 5 of the Federal Trade
			 Commission Act or the attorney general of a State as provided by subsection
			 (d), shall have any authority to enforce this Act or any rule prescribed
			 pursuant to this Act.
				(d)Enforcement by
			 State attorneys general
				(1)Civil
			 actionIn any case in which the attorney general of a State has
			 reason to believe that an interest of the residents of that State has been or
			 is threatened or adversely affected by any person who violates subsection (a),
			 the attorney general, as parens patriae, may bring a civil action on behalf of
			 the residents of the State in a district court of the United States of
			 appropriate jurisdiction—
					(A)to enjoin further
			 violation of such section by the defendant;
					(B)to compel
			 compliance with such section; or
					(C)to impose a civil
			 penalty under subsection (e).
					(2)Intervention by
			 the FTC
					(A)Notice and
			 interventionThe State shall provide prior written notice of any
			 action under paragraph (1) to the Federal Trade Commission and provide the
			 Commission with a copy of its complaint, except in any case in which such prior
			 notice is not feasible, in which case the State shall serve such notice
			 immediately upon instituting such action. The Commission shall have the
			 right—
						(i)to
			 intervene in the action;
						(ii)upon so
			 intervening, to be heard on all matters arising therein; and
						(iii)to
			 file petitions for appeal.
						(B)Limitation on
			 State action while Federal action is pendingIf the Commission
			 has instituted a civil action for violation of this Act, no attorney general of
			 a State may bring an action under this subsection during the pendency of that
			 action against any defendant named in the complaint of the Commission for any
			 violation of this Act alleged in the complaint.
					(3)Construction
			 with respect to powers conferred by State lawFor purposes of
			 bringing any civil action under paragraph (1), nothing in this Act shall be
			 construed to prevent an attorney general of a State from exercising the powers
			 conferred on the attorney general by the laws of that State.
				(e)Civil
			 penalty
				(1)In
			 generalNotwithstanding any civil penalty that otherwise applies
			 to a violation of a rule referred to in subsection (c)(1), any person who
			 violates subsection (a) shall be liable for a civil penalty under this
			 subsection.
				(2)AmountThe
			 amount of a civil penalty under this subsection shall be an amount equal
			 to—
					(A)in the case of a
			 wholesale sale in violation of subsection (a), the sum of—
						(i)3
			 times the difference between—
							(I)the total amount
			 charged in the wholesale sale; and
							(II)the total amount
			 that would be charged in such a wholesale sale made at the wholesale fair
			 market price; plus
							(ii)an
			 amount not to exceed $3,000,000 per day of a continuing violation; or
						(B)in the case of a
			 retail sale in violation of subsection (a), 3 times the difference
			 between—
						(i)the
			 total amount charged in the sale; and
						(ii)the
			 total amount that would be charged in such a sale at the fair market price for
			 such a sale.
						(3)DepositOf
			 the amount of any civil penalty imposed under this section with respect to any
			 sale in violation of subsection (a) to a person that resides in a State, the
			 portion of such amount that is determined under subparagraph (A)(i) or (B) (or
			 both) of paragraph (2) shall be deposited into—
					(A)any account or
			 fund established under the laws of the State and used for paying compensation
			 to consumers for violations of State consumer protection laws; or
					(B)in the case of a
			 State for which no such account or fund is established by State law, into the
			 general fund of the State treasury.
					(f)Criminal
			 penalty
				(1)In
			 generalIn addition to any other penalty that applies, a
			 violation of subsection (a) is punishable—
					(A)in the case of a wholesale sale in
			 violation of subsection (a), by a fine of not more than $150,000,000,
			 imprisonment for not more than 2 years, or both; or
					(B)in the case of a retail sale in violation
			 of subsection (a), by a fine of not more than $2,000,000, imprisonment for not
			 more than 2 years, or both.
					(2)EnforcementThe
			 criminal penalty provided by paragraph (1) may be imposed only pursuant to a
			 criminal action brought by the Attorney General or other officer of the
			 Department of Justice, or any attorney specially appointed by the Attorney
			 General, in accordance with section 515 of title 28, United States Code.
				
